DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
This Office Action is in reply to Applicants’ correspondence of 07/08/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is made FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
In the reply filed on 10/07/2019 Applicants elected without traverse the invention of Group 1 (claims drawn to methods comprising determination of susceptibility) as well as the gene species that is penA mosaic and the mutation in the elected gene that is F504.
Claims 13-17, 23, 24, 27-32, 34, 36, 38-40, 45 and 51 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 3 of the Office Action of 01/12/2022.  
Claims 56-65 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as set forth on page 2 of the Office Action of 10/28/2020
Election was made without traverse in the reply filed on 10/07/2019.

Maintained Duplicate Claim Warning
Applicant is advised that should claim 46 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof; should claim 48 be found allowable, claim 49 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  In the instant case the claims (e.g.:  claim 46 and 47) differ only in that the preamble of one claim (i.e.:  claim 46) is directed to “detecting … in a subject” whereas the preamble of the other claim (i.e.:  claim 47) is directed to “detecting … in a biological sample obtained from a subject”.  But the method steps for the claims in each case include a step of detecting nucleic acid present in a biological sample, or nucleic acids derived from nucleic acid present in a biological sample.  Thus where the detection steps and samples are the same in each case, the claimed subject matter appears to be duplicative.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Maintained Claim Rejection - Improper Markush Grouping
Claims 11 and 12 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980). A Markush claim contains an “improper Markush grouping” if: (1) the species do not share a common use; or (2) the species of the Markush group do not share a “single structural similarity” wherein the structural similarity is essential to a common use. See MPEP § 803.02.
Here each different element is considered to be a method comprising analysis of a particular distinct gene sequence or a different variant position in a gene or different genes. 
The recited alternative elements do not share a single structural similarity, as each method relies on detection of a different nucleotide content in a different genetic context (i.e.:  a different wild-type or mutant nucleotide positions in a different gene).  Each polynucleotide has a different chemical structure in that it consists of a different nucleotide sequence.  Each polynucleotide has a different biological activity in that it has a different specificity of hybridization and may have different biological activity and effect in a cell (encoding a different gene product with a different function associated with sensitivity to a particular antibiotic class).  Thus, the polynucleotides do not share a single structural similarity or biological activity.  The only structural similarity present is that all of the polynucleotides are nucleic acids.  The fact that the polynucleotides comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleic acid alone is not essential to the asserted common activity of having some particular expression associated with cancer.  Accordingly, while the different polynucleotides are asserted to have the property of being associated with resistance to different antibiotics, they do not share a single structural similarity essential to this activity.  Here it is clear that the asserted common use does not flow from any broadly ascribed common structure (see MPEP 706.03(y)). The common use of being associated with antibiotic resistance/susceptibility is particular to each different mutation based on the specific sequence context and content of the mutation and not based on some particular common structural feature shared among the mutant/wild-type positions of the different genes.
Note that when the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
(A)	all alternatives have a common property or activity; AND

(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR

(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved. 

In the present situation, there is no evidence of record to establish that it is clear from their very nature that the different particular satellites recited in the claims have a sequence the expression of which is indicative of the presence of cancer.
Following this analysis, the claims are rejected as containing an improper Markush grouping.

Response to Response
Applicants have traversed the rejection of claims as directed to an improper Markush style grouping of alternatively useable elements.  Applicants have argued (p. 18-19 of the Remarks of 07/08/2022) that the Markush grouping of the instantly rejected claims is proper in a similar manner in which the alternative ta-siRNAs of Ex parte Ren were found to be an appropriate Markush group.  Applicants argue that even if being nucleic acids alone is not essential to the asserted common activity, such a common structure is sufficient to properly include the claimed elements in a Markush grouping.  The argument is not persuasive.  Initially it is noted that the PTAB decision of Ex parte Ren is not a precedential decision.  Nonetheless it is noted that other PTAB decisions, notably Ex parte Chettier (Appeal 2016-003639) in which the fact pattern in more similar to the instant claims (i.e.:  an alternative grouping of mutations/polymorphisms), have indicated that a set of different variable nucleic acid sequences does not constitute a proper Markush group.  

Maintained Claim Rejections - 35 USC § 103
Claims 1, 4, 6, 8-12, 41 and 46-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piatek et al (2000) in view of Dev (2013) and Ison (1996).
Relevant to the steps of claims 1, 4 and 46-50, Piatek teaches the use of a molecular beacon assay to detect the presence of a wild-type sequence (i.e.:  the absence of mutations) in the katG, inhA, oxyR-aphC genes (associated with susceptibility to isoniazid) and in the rpoB gene (associated with susceptibility to rifampin) at conserved nucleotide positions (e.g.:  Fig. 1; Fig. 3; p.105 - Molecular beacon assays).  Piatek et al (p.105 - Molecular beacon assays) teaches the use of probes that specifically hybridize to wild-type (susceptible) gene sequences, which do not specifically detect for mutations at conserved positions relevant to antimicrobial susceptibility.
Relevant to claims 6, 8, 41, 46 and 47, Piatek et al (p.105 - Molecular beacon assays) teaches molecular beacon assays performed simultaneously in a 96 well microtiter plate (relevant to claims 41, 46 and 47) including amplification of a target sequences and the use of probes that specifically hybridize to wild-type (susceptible) gene sequences.
Relevant to claims 48 and 49, Piatek et al teaches that the detection of some wild-type sequences of genes related to antimicrobial susceptibility (i.e.:  the kasA gene) were performed in a reaction separate from reactions for the detection of other wild-type sequences (e.g.:  p.105 - Molecular beacon assays).
Relevant to the limitations of the instantly rejected claims, Piatek et al does not appear to explicitly state the treatment regimen of antibiotics administered to, or prescribed to, any individual subject from which a particular microbe isolate was obtained (relevant to the treatment steps of claims 1, 4 and 50), or the detection of wild-type gene sequences in N. gonorrhoeae (relevant to claims 9, 10, 46 and 47) or the penA mosaic gene and in particular F504 (relevant to claims 11 and 12).  However, genes in N. gonorrhoeae that may harbor mutations relevant to antimicrobial susceptibility, and the relevance of detecting antimicrobial susceptibility in N. gonorrhoeae prior to treatment, were known in the prior art.
	Relevant to the instantly rejected claims, Dev provides that antibiotic resistance of the sexually transmitted disease microbe N. gonorrhoeae can be caused by the occurrence of mutations at conserved nucleotide positions in a variety of different genes that are related to resistance/susceptibility to particular antibiotics (e.g.:  p.22).  Relevant to the instantly rejected claims and the Election, Dev teaches that mutations can be associated with resistance to cephalosporins (e.g.:  F504 in penA mosaic – see page 28 and pages 89 and 90), quinolones such as ciprofloxacin (e.g.:  see page 32), and azithromycin (e.g.:  see page 32).  Further relevant to the steps of the rejected claims, Dev teaches that in the management of gonorrhea infections it is sensible to prevent the misuse or inappropriate use of antibiotics in the evaluation of appropriate treatment for infection (e.g.:  p.12).
Furthermore, similar to the teaching of Dev pertaining to the use of appropriate antibiotics in the treatment of infection, Ison et al teaches that it is useful to choose the first-line antimicrobial used for the treatment of N. gonorrhoeae infection with knowledge of the drug susceptibility of the organism being treated.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have provided treatment for N. gonorrhoeae infection comprising an antibiotic to which the infecting microbe was determined to be susceptible.  The skilled artisan would have been motivated to provide a treatment to which the in infecting microbe in particular susceptible to based on the expressed teachings of Ison and Dev that a first-line antimicrobial selected for treatment should be one to which the microbe is susceptible in an effort prevent the misuse or inappropriate use of antibiotics and to prevent the emergence of antimicrobial-resistant microbes.  It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have used the methods exemplified by Piatek et al (e.g.:  the use of probes directed to wild-type gene sequences required for drug susceptibility) to detect wild-type gene sequences in N. gonorrhoeae nucleic acids derived from a patient sample, including F504 in penA mosaic, to determine and treat with a suitable first-line antimicrobial agent.  The skilled artisan would have a reasonable expectation of success where Dev teaches that specific codons, including F504, are required for drug susceptibility (e.g.:  p.22-23; p.29) and the gene sequences suitable for designing probes were known in the art (e.g.:  p66).  Where claim 4 appears to require a first analysis of a first wild-type sequence that is not detected, followed by a second analysis of a second wild-type sequence that is detected and treating the subject with an antimicrobial to which the microbe is susceptible, such a series of steps would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods.  The skilled artisan would be motivated to perform an initial analysis of a specific gene based on the likelihood that the treatment with the appropriate antibiotic would be expected to be successful.  Where Dev teaches that some antibiotics are typically successful in some geographic locations (e.g.:  p.17-Antimicrobial Resistance in N. gonorrhoeae), the skilled artisan would recognize that such a gene would be a first choice as it would have an increased likelihood of success and thus provide suitable treatment to the subject, but if the genetic analysis indicates that the first antimicrobial is not successful then the analysis of a second gene (and subsequent appropriate treatment) would be warranted.  
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC as rendered obvious by the cited prior art.  Applicants’ arguments (p.19-22 of the Remarks of07/08/2022) have been considered but are not found to be persuasive to withdraw the rejection.
Applicants initially address alleged deficiencies in the teachings of Piatek et al as applied to the rejection of the claimed methods with the argument that the reference is directed to an analysis of populations, and thus lacks specificity with regard to the analysis of individuals and their subsequent treatment.  This argument is not persuasive because the reference does in fact provide for the genetic analysis of isolates (i.e.:  samples collected from a particular subject patient) combined with an analysis of drug susceptibility of each particular isolate (e.g.:  see Fig. 3 of Piatek et al).  Additionally, it is noted that subjects were treated with antibiotic therapy (e.g.:  p.104 – Study setting, patients, and isolates), and while the reference addresses the source of the samples as related to the population from which they originated (i.e.:  the Madrid isolates; the New York isolates) the patients from which the samples were derived are individual subjects and were provided with treatment as individuals.  Applicants’ argument in this regard is contradictory to what common sense in the field would understand:  the susceptibility of a microbe to an antibiotic can be detected/determinized; and treating a subject with a microbial infection using an antibiotic to which the microbe is susceptible would likely be successful.
Applicants have argued that the methods of the instant claims require the analysis of both a first and a second wild-type sequence in a patient/subject derived sample, such a teaching is not adequately provided in the teachings of Piatek at al.  Applicants’ argument is based on the notion that the particular sample results from each portion of Figure 3 (i.e.:  the upper portion related to isoniazid resistance; and the lower portion related to rifampicin resistance) are not correlated such that the combined susceptibility for any one particular sample is disclosed.  This argument is not persuasive because the teachings of the reference clearly indicate that both assays were performed on each isolate sample.  This aspect of the reference is provided as set forth in Applicants’ own argument (p.21 of the Remarks):  “the samples of Piatek were simultaneously tested for susceptibility to rifampicin and isoniazid”.  Further relevant to this aspect of the claims, Piatek et al specifically teaches the value in the analysis of susceptibility/resistance to multiple antibiotic treatments:  Multidrug resistance was defined as resistance to at least two of the following drugs: isoniazid, rifampin, ethambutol, or streptomycin (p.104 - Sample preparation, susceptibility testing, and DNA fingerprinting).
The Examiner maintains that the teachings of Piatek et al render obvious methods comprising the analysis of multiple genomic elements related to multiple drug susceptibility (i.e.:  more particularly the detection of wild-type content at positions that provide for susceptibility) in microbial samples from a subject patient, and the subsequent treatment of that subject patient with a drug to which the infecting microbe is susceptible.  
Applicants next address (p.21 of the Remarks) the asserted deficiencies of Dev as applied to the instantly rejected claims.  Applicants argue that Dev is directed to a study of population dynamics of N. gonorrhoeae and thus does not provide a teaching of determination of treatment suitability and subsequent treatment of an individual subject.  The examiner maintains that the teachings of Dev include (as set forth in the rejection) that evaluation of effective treatments for infection is an important aspect of preventing the misuse or inappropriate use of antibiotics.  Additionally Dev provides (as set forth in the rejection) that particular genetic elements in specific N. gonorrhoeae isolates can be associated with ineffectiveness (i.e.:  resistance to; lack of susceptibility to) of specific antibiotic treatments.  Thus the teachings of Dev are particularly relevant to the instantly claimed methods which are directed to the detection of genetic elements in an infecting microbe that are associated with antimicrobial susceptibly, and subsequent treatment with an antimicrobial to which an infecting microbe is susceptible.   
Applicants’ traversal concludes (p.22 of the Remarks) with the argument that Ison et al is directed to the analysis of microbe populations, and thus is not relevant to the methods of the rejected claims which are directed to analysis and treatment of individual subjects.  This argument is not persuasive in so far as the reference may address susceptibility patterns in a population in a geographical location, the treatment of any subject within a population is a treatment of an individual.  Ison et al is supplied in the rejection as a teaching of the art-recognized importance of selecting effective treatments as related to emergence of drug resistant strains of infecting microbes.  Such a teaching is relevant to the rejected claims which are directed to providing effective treatments to which an infecting microbe is susceptible, and is readily combined with the teachings of Piatek et al which teaches the detecting of genetic elements related to the susceptibility of infecting microbes to different antimicrobial treatments.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable Piatek et al (2000) in view of Dev (2013) and Ison (1996) as applied to claims 1, 4, 6, 8-12, 41 and 46-50 above, and further in view of Papanikos et al (2012).
Piatek et al in view of Dev and Ison renders obvious the amplification and molecular beacon-based detection of presence of a wild-type sequence (i.e.:  the absence of mutations) in genes associated with antimicrobial susceptibility at conserved nucleotide positions, and the subsequent treatment of the subject with the appropriate antimicrobial agent (i.e.:  an agent to which the infecting microbe is susceptible), relevant to claims 1 and 6, from which instantly rejected claim 7 depends.
Piatek et al in view of Dev and Ison does not provide for the detection of allele content in an amplification product using a dipstick.  However, the simultaneous detection of allele content at a plurality of loci in amplified nucleic acids was known in the prior art and is taught by Papanikos et al.
Papanikos et al provides for the detection of particular mutant and or wild-type content using amplification and detection on a dipstick device.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly claimed methods to have detected wild-type gene sequences in N. gonorrhoeae nucleic acids derived from a patient sample, as rendered obvious by Piatek et al in view of Dev and Ison, using the dipstick device and methodological steps of Papanikos et al.  The skilled artisan would have been motivated to use the dipstick detection of Papanikos et al based on the expressed teachings of Papanikos et al that such a device method could be a particularly useful tool in laboratories with limited resources and a basis for point-of-care diagnostics especially in combination with PCR amplification and is simple, rapid, cost-effective and does not require specialized instrumentation or purification of the PCR products.
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC as rendered obvious by the cited prior art.  Applicants’ arguments (p.22-23 of the Remarks of07/08/2022) have been considered but are not found to be persuasive to withdraw the rejection.
Applicants have argued that Papanikos does not teach or suggest providing a treatment based on the detection of mutant or wild-type gene content.  The Examiner maintains that Papanikos et al is provided only to address the particular limitations of claim 7 as related to detecting of gene content using a dipstick.  The Examiner maintains, as set forth in the earlier Response to Remarks, that to combines teachings of Piatek et al in view of Dev and Ison et al render obvious methods consistent with the limitations of the rejected claims, including analysis of gene content at multiple different genomic loci, and treating a microbial infection using an antibiotic treatment to which the infecting microbe is susceptible based on the detected wild-type gene content. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634